Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

ALLOWANCE

Allowable Subject Matter
Claims 1-4, 6, 7 13, 14, 26-30 and 34-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  At the outset, the applicant is notified that although the claim 26 language reciting the rotation of the resin infused fiber segments is slightly different than the language allowed in previous 33, the examiner is interpreting claim 26 as requiring that the resin infused fiber segments are rotated after being placed on the substrate.  The step of rotating after placing the substrates on the segments is the patentable step, because it is known to rotate before placing resin infused fiber segments on a substrate (see Rubin et al. US 2007/0175572, fig 20-27, para 80-81).  Rubin does not however, disclose rotating the resin infused substrates after placement on the substrate.  McCarville discloses arranging and changing the orientation of the segments arranged after application to the substrate as detailed above, but does not disclose that the changing and arranging of the orientation constitutes rotating the segments.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.